Dismissed; Opinion Filed February 13, 2017.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-01128-CR

                                JUSTIN HILLE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F05-72778-J

                             MEMORANDUM OPINION
                          Before Justices Evans, Stoddart, and Boatright
                                   Opinion by Justice Stoddart

       The Court has before it appellant’s February 3, 2017 motion to dismiss this appeal.

Appellant’s counsel has approved the motion, and appellant has signed it as well. The Court

grants the motion and orders the appeal be dismissed and the decision be certified below for

observance. See TEX. R. APP. P. 42.2(a).




Do Not Publish                                     /Craig Stoddart/
TEX. R. APP. P. 47.2(b)                            CRAIG STODDART
161128F.U05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUSTIN HILLE, Appellant                             On Appeal from the Criminal District Court
                                                    No. 3, Dallas County, Texas
No. 05-16-01128-CR        V.                        Trial Court Cause No. F05-72778-J.
                                                    Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                        Justices Evans and Boatright participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 13th day of February, 2017.




                                             –2–